Title: Abigail Adams to Mary Smith Cranch, 25 February 1787
From: Adams, Abigail
To: Cranch, Mary Smith


     
      My Dear Sister
      London Febry 25 1787
     
     Captain Davis called yesterday to let me know that he should sail in the course of the week. Captain Barnard will not be long after him, and I almost wish I was going to embark with him. I think I should not feel more anxious if I was in the midst of all the disturbances, than I do at this Distance, where Imagination is left at full Liberty. When Law and justice is laid prostrait who or what is Secure? I received your Letters which came by captain Scot just as I was going to step into the carriage to go into the City upon some Buisness. As I was alone I took them with me to read, and when I came to that part of your Letter, where in you say, that you had hoped to have seen only Peace in future, after surmounting the Horrors of one war the Idea was too powerfull for me, and the Tears involluntary flowed. I was obliged to quit the Letter till I had finishd my Buisness. The thoughts which naturally occured to me, were for what have we been contending against the tyrranny of Britain, to become the Sacrifice of a lawless Banditti? Must our glory be thus shorn and our Laurels thus blasted? Is it a trifling matter to destroy a Government, will my countrymen justify the Maxim of tyrants, that Mankind are not made for freedom. I will however still hope that the Majority of our fellow citizens are too wise virtuous and enlightned to permit these outrages to gain ground and triumph. Solon the wise lawgiver of Athens, published a Manifesto for rendering infamous all persons, who in civil Seditions should remain Spectators of their Countrys danger by a criminal Neutrality. The Spirit shewn by the Gentleman vollunteers and the capture of Shattucks does honour to our State. More energy in Government would have prevented the evil from spreading so far as it has done.
     
      “Mercy but gives Sedition time to rally
      every soft pliant talking busie Rogue
      Gathering a flock of hot braind Fools together
      can preach up new Rebellion
      Spread false reports of the Senate working up
      their Madness to a Fury quick and desp’rate
      till they run headlong in to civil discords
      And do our buisness with their own destruction.”
     
     This is a picture of the civil dissentions in Rome, and to our mortification we find that humane nature is the same in all ages. Neither the dread of Tyrants the fall of Empires, the Havock and dessolation of the Humane Species, nor the more gloomy picture of civil Discord, are sufficient to deter Mankind from persueing the Same Steps which have led others to ruin. Selfishness and spight avarice and ambition, pride and a levelling principal are qualities very unfavourable to the existance of civil Liberty. But whatever is to be the fate of our Country, we have determined to come home and share it with you. Congress have never given mr Adams a recall from Holland and he is vested (with mr Jefferson) with powers to form treaties with Several other Countrys. His commission to this Court will terminate this time twelve Months, and he has written to Congress his fixd and full determination to resign his commissions and return at that period, if not before. So that my dear sister I most joyfully accept your invitation and will come home God willing e’er an other Year expires. Dissagreeable as the Situation of my Native State appears, I shall quit Europe with more pleasure than I came to it, uncontaminated I hope with its Manners and vices. I have learnt to know the World, and its value. I have seen high Life, I have Witnessd the Luxery and pomp of State, the Power of riches and the influence of titles, and have beheld all Ranks bow before them, as the only shrine worthy of worship. Notwithstanding this, I feel that I can return to my little cottage and be happier than here, and if we have not wealth, we have what is better, Integrity.
     
     
      Feb’ry 27 1787
     
     I had written you thus far with an intention of sending by Davis, but received a card to day from captain Barnard that he will sail at the same time which is a fortnight sooner than I expected. I have concluded to send by him. Captain Callihan arrived at Cows in a very short passage of less than 30 days, and your Letter of Janry 10 and 12 came up by the post, one from uncle Smith and one from my eldest son. The rest are still on Board, nor do I know when we shall get them, as captain Callihan Stays I suppose to repair, having lost his Mast in a gale of wind. I was very happy to find that Folger had arrived safe as we were anxious for him, on account of the severe weather. I wrote you by captain Cushing, on Board of whom I got mr Elworthy to put a small present for you, but was much mortified a day or two after to find by a Boston paper that they were prohibited articles. I hope you will not meet with trouble on account of them. I cannot but approve the Spirit which dictated the measure. The causes which gave rise to it, must be deplored, for it is evidently a work of necessity rather than choice. The Luxery which had made Such rapid Strides amongst our countrymen was more criminal than that which is founded upon real wealth, for they have Roited upon the property which belonged to others. It is a very just observation, that those who have raised an Empire, have always been grave and Severe; they who have ruined it, have been uni­formly distinguished for their dissapation. We shall wait with impatience for the result of General Lincolns expedition. Much depends upon his Success. Government seem affraid to use the power they have, and recommend and intreat where they ought to Command, which makes one apprehend that the evil lies deeper than the Heads or Hands of Shaise or Shattucks. From letter received here both from Boston and Newyork it is to be feared that Visionary Schemes, and ambitious projects are taking possession of Men of Property and Science. But before so important an Edifice as an Established Government is alterd or changed, its foundation should be examined by skilfull artists, and the Materials of which it is composed duly investigated.
     The defence of the American constitutions is a work which may perhaps contribute to this end and I most Sincerly wish it may do the good intended.
     I lament with you the loss of a Worthy Man, for such indeed was the Friend of my dear Eliza. Our own duration is but a Span, then shall we meet those dear Friends and relatives who have gone before us and be engaged together in more elevated views, and purer pleasures and enjoyments than Mortality is capable of. Let this Idea Sooth the aflicted mind, and administer Balm to the wounded Heart; all things are under the Government of a supreeme all wise director, to him commit, the hour the day the year. I will write my dear Neice as soon as I get her Letter.
     I fear if Barnard sails so soon I shall find myself tardy. I have been much engaged in assisting Mrs Smith. I wish for a sister as the time draws near. I shall find myself of little use. She seems to have good Spirits and knowing nothing fears nothing. Dr Jeffries is our family Physician, and is really an amiable benevolent Man tho formerly he took a different side in politicks.
     You inquire the price of Mode. It is of various prices the widest and best five shillings sterling. As to the fashion sattin cloaks of all coulours except Black are worn in winter in Spring black mode, in Summer Muslin and Gauzes linned with blew pink or white Sasnit sarcenet like one which was made by my Millinar and sent to Mrs Russel by Cushing, but I will endeavour to get a Pattern for you. What new fashions may be introduced by the admission of French Millinary during the summer, is past even the art of devination, but as that is a matter which my Country women will concern themselves very little with I hope, a Monthly magizine may serve their purpose instead of a daily volm which we may soon expect to See. Pray what has become of Mrs Hay I have never received a line from her since she left this Country? You did perfectly right in adding the two yds more for Gowns for the Miss Palmers. The moths I hope will not plunder what little Wollens I have particularly my Scarlet cloth and my carpet. As to what other things I have, I consider them as a usefull deposit for family service should I live to return. Amongst them I think I have a large parcel of threads which my Neices will repair to when they have occasion to make linen for their cousins. As to any thing else, I had rather have it purchased for the children than taken from thence. I wish you would be so good as to look into my draws and you will find a green Lutestring Gown and a brown ducape a pattern of each I wish you to send me, as they will never be of Service to me unless I can match them. I have sent by captain Barnard a peice of Linen for the children, it is addrest to mr Cranch. I did not know whether they wanted yet but thought it would do no harm as Moths will not eat that. Within the Linnen you will find the trimming for it, Smuglled a little but that you will be mush about. Dont even tell that wise and good Senator your Husband. Take enough of it for cousin William half a dozen pr of. I have also sent the other half dozen shirts for JQA, so that he will not want for these twelve Months. Mrs Payne shall not be forgotten.
     My dear sister say not one word about being ungratefull in charging the Board of your Nephews. I am sure it is your Duty to do it and it would pain both mr Adams and me exceedingly if you did not. Dr Tufts will pay you quarterly and for their washing and Ironing. I know that there are a thousand cares for which you cannot be paid only by the gratefull acknowledment of your sister.
     You have hinted to me Several times as tho our good uncle Tufts was looking him a wife. Pray is there any particular person you think of. Our Friend Mrs Quincy has been in my mind for one or the other of our uncles. So cousin William has at last found one sensible Girl. Tis a Shame that a solid young fellow, should be so little to the taste of the young Ladies. I am always glad to hear every thing pleasing of my Friends, and I begin now to feel as if I should See them again.
     Mrs Smith sits by the table working as fast as her needle can fly and is so buisy that I do not think She will write a line by this opportunity.
     Let mrs Feild know that Esther is well as usual, a weakly creature at best, requires as much care as a Young Turkey. John is not much better, never well, but an excellent Servint, honest and trust worthy.
     
     Thus have I told you a domestick tale and my scond sheet warns me to close, but not untill I present my Love to Brother Cranch to my Nephew and Neices, to all my kin however wide, to my Neighbours and Friends, from their and your affectionate
     
      A A
     
    